DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 4-10, 17-20 are currently amended.
Claims 2-3, 11-16 are cancelled.

Allowable Subject Matter

Claim 1, 4-10, 17-20 allowed.

The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, Banerjee (US 5067499) discloses: a cigarette (see smoking article of title, throughout) having a decreased vapor temperature and preventing heat-caused collapse of a cigarette holder (see boiling point of mixture of materials of col. 18, ll. 21-34), comprising a filter tip (see filter tip of col. 22, ll. 14) and a tobacco section (see insulating material tobacco of col. 21,ll. 26-40);
	Further comprising a heat-resistant hollow section provided between the filter tip and the tobacco section, the heat-resistant hollow section is constructed by a heat-resistant hollow section housing (see Example 3 – the heat-resistant hollow section housing is the hollow polypropylene tube of col. 24; see also Fig. 1) and a hollow layer for heat resistant hollow section (see item 26 of Fig. 1, passage 26 of col. 8, ll. 3).
	Banerjee does not disclose: wherein the heat resistant hollow section is made (product-by-process limitation – see MPEP 2113 regarding the patentable weight of product-by-process limitations in product claims, see also MPTP 2173.05(p) regarding product-by-process claims) by rolling a heat-resistant material into a hollow tubular structure, wherein the heat-resistant hollow section housing is formed by the heat-resistant material, the hollow layer for heat-resistant hollow section is a cavity structure surrounded by the heat-resistant hollow section housing, and in inner layer of the heat-resistant hollow section housing is coated with a layer of phase-change heat-absorbing material or the hollow layer for heat-resistant hollow section is filled with a phase-change heat absorbing material (only one of the alternative limitations need be present to read on the claimed subject matter – see MPEP 2173.05(h) and MPEP 2117 regarding Markush groupings in claims);
	Wherein the filter tip section is added with a flavoring capsule (see aluminum capsule 52 of col. 9, ll. 14 – see Fig. 5) that is filled with flavors and essences (see desired flavourants of col. 6, ll. 15-16) and can be crumbled (Examiner has interpreted that the structure of Banerjee can be crumbled).
	The examiner notes that the cigarette has a similar composition as claimed by applicant, (i.e. polypropylene) which would result in the claimed property (can be crumbled; heat-resistant). The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 
In the alternative, if Applicant considers that the claim is not anticipated by the Banerjee reference, then the presently claimed properties would obviously have been present once the polypropylene product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Banerjee does not disclose: wherein the tobacco section consists of, by mass percent: tobacco shreds 5-77 wt. %, tobacco sheets 20-92%, an atomizing agent 2%-40%, tobacco extract 0.1-20 wt. %, tobacco flavors and essences 0.01-6 wt. %.  Regarding the tobacco shreds and sheets, see fuel source preparation section (of col. 30, Ex. 15).  The tobacco of Ex. 15 is milled, see mill.
The precise weight/mass fractions/percentages of the (shreds/slices, atomizing agent, flavors and heat sensitive materials).  Banerjee necessarily had some amount of each of those ingredients (see shreds of col. 31, ll. 29-31, atomizing agent/volatile agent of col. 19, ll. 5 – it is ethylene glycol as Applicant intends, see sol. 18, ll. 24, tobacco extract of col. 18, ll. 64, and heat sensitive materials/ceramics of col. 17, ll. 58).
Examiner has interpreted that the supplementary materials are interpreted under the broadest reasonable interpretation of the residual materials / additives / fillers and are not contingent.  See Banerjee col. 14, ll. 54 which recognizes that the amount/percentage of each additive may be ca. 25 % weight or more.  This is a non-overlapping range to the claimed range and one of ordinary skill in the art would not have been motivated to optimize the mass contents / weight fractions of the indicated materials outside of the closest prior art ranges before the effective filing date.
While using an atomizing agent an overlapping range to the claimed range >25% wt. (where the claim recites from 2-40% wt) would have been obvious to one of ordinary skill in the art before the effective filing date, Banerjee does not disclose: wherein the tobacco section consists of an atomizing agent consisting of glycerol and ethylene glycol / PEG  in a mass ratio of (1-4):1.  
Examiner notes that the claimed manner of operating/intended use (which is released when the heat-sensitive capsule is heated to a temperature higher than 210 C, and the vapor temperature of the cigarette is lowered via the heat absorption by the water/flavoring water) would necessarily be present once the product is provided. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 
In the same field of endeavor of tobacco aerosol forming compositions (see abs, title) as Banerjee and Applicant’s claims, Chen (CN 105054281) discloses: a mass content of PEG from .5-1.5 % wt. and a glycerol content of 1-3 % wt.  This is a ratio of glycerol to ethylene glycol of 3/.5=6 to 3/1.5=2.  This is an overlapping range of ratios that can render obvious the claimed range.  See MPEP 2144.05 regarding the obviousness of similar, approaching, and overlapping ranges, amounts and proportions.
To select the ethylene glycol and glycerol weight fractions as in Chen in the tobacco / aerosol forming product / article of Banerjee had the benefit that it created a flavor filled article with good fragrance, good sensory quality and allowed for the stability of the cigarette with a good slow-release effect (abs.), which was desirable in Banerjee.
Chen includes additional ingredients that there was NOT motivation to remove and combine with Banerjee before the effective filing date.  To arrive at the claimed invention from a combination Banerjee / Chen would have required multiple modifications above the level of skill of one of ordinary skill in the art before the effective filing date.
Therefore, claim 1 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743